NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JORGE CERVANTES-HERRERA,                         No. 13-74133

               Petitioner,                       Agency No. A077-330-851

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE and WATFORD, Circuit Judges.

      Jorge Cervantes-Herrera, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision finding him removable and

pretermitting his application for cancellation of removal. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo questions of law and

constitutional claims. Coronado v. Holder, 759 F.3d 977, 982 (9th Cir. 2014). We

deny in part and dismiss in part the petition for review.

      Cervantes-Herrera’s contention that he was not convicted of an aggravated

felony is unavailing because the agency did not find that he had been convicted of

an aggravated felony.

      Cervantes-Herrera waived any challenge to the BIA’s determinations that he

was removable for having committed an offense relating to a controlled substance

under 8 U.S.C. § 1227(a)(2)(B)(i), and that he was ineligible for cancellation of

removal because his conviction for an offense relating to a controlled substance

terminated his accrual of the requisite continuous physical presence. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives a

contention by failing to raise it in the opening brief).

      To the extent Cervantes-Herrera contends that the agency violated due

process by denying him a further continuance, that contention is not supported by

the record. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a

due process challenge, an alien must show error and prejudice).

      Cervantes-Herrera failed to exhaust his contentions that he did not

understand the immigration consequences of his guilty plea, that his former


                                            2                                 13-74133
attorneys provided ineffective assistance of counsel, and that the IJ erred by not

permitting him to post bond. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (the court lacks jurisdiction to consider legal claims not presented in an

alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    13-74133